DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/5/22.  In particular, claim 31 is new.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

In an attempt to advance prosecution, a voice message was left to Katherine L. Jackson discussing the issues with claim 31.  However, no oral response has been received to date.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 is new.  However, the limitations limiting the propylene-based elastomer to having “a triad tacticity of greater than 75%” and having “about 85 wt% to 97 wt% propylene-derived units and about 3.0 wt% to about 15 wt% ethylene derived units” are not supported.  
With respect to the unit content.  Paragraphs 28 and 32 of the originally filed specification recites the content of propylene as 92 to 68 mol% and ethylene content of 14 to 21 mol%.  Even in converting to wt%, the range is a propylene content of about 76 to about 94.5 wt% and ethylene content of about 5.5 to about 24 wt%. No support can be found for the entire range.
With respect to the unit content.  Paragraphs 28 and 32 of the originally filed specification recites the content of propylene as 92 to 68 mol% and ethylene content of 14 to 21 mol%.  Even in converting to wt%, the range is a propylene content of about 76 to about 94.5 wt% and ethylene content of about 5.5 to about 24 wt%. No support can be found for the entire range.
With respect to the triad tacticity, triad and/or tacticity is mentioned seven places in the specification:  paragraphs 27, 28, 29, 34, 45, 147 and 233.  However, the % is only mentioned in paragraphs 27 and 233, wherein it is recited as greater than 80%.  Thus, the range of greater than 75 wt% in new claim 31 is not supported.

Allowable Subject Matter
Claims 1-5 and 7-30 allowed.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764